DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Amendment
The supplemental amendment filed November 15, 2022 is acknowledged, however since they supplemental reply is not clearly limited to the reasons set forth in MPEP 1.111 (a)(2)(i) and is not entered as a matter of right, the supplemental reply to include claims 18-20 has not been entered. 
Response to Arguments
Applicant's arguments filed October 28, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art does not teach the at least one fold line extending across an entire width of the cannula as recited in the amended claims, applicant’s arguments are not persuasive in view of the new grounds of rejection set forth below in view of Upsher (US 4337761)addressing the amended language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser et al (US 9011323) in view of Gorek (US 20090222044) and further in view of Upsher (US 4337761). 
Regarding claims 1 and 13, Vayser et al (hereafter Vayser) discloses a cannula for a surgical procedure, comprising: an elongated semi-circular body comprising: a cavity (20)  extending along a longitudinal axis of the semi-circular body (12a, 12b), the cavity having an open distal end and an open proximate end (figure 2); an integrally formed outward bend (29) extending curvilinear from the cavity on the proximate end; and wherein the cannula can be bent to adjust the operable length of the cannula during a surgical procedure (paragraph 0026). Vayser does not disclose at least one fold line across the width of the cannula or the material it is made from, and a plunger (17) that may be attached to the cannula to aid in insertion of the cannula into a surgical cavity (figure 4).  However, Gorek teaches it was known in the art at the time of the invention to utilize fold lines across a width of a cannula, perpendicular to the longitudinal axis,  to create a living hinge in order to allow bending of a retractor (paragraph 0047) and making retractors out of polymer material (paragraph 0041) in order to allow it to be sterilizable, sufficiently rigid to provide retraction of tissue, and sufficiently bendable. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the transition bend of Vayser comprise the living hinges of Gorek comprising at least one fold line across a width of the cannula and perpendicular to the longitudinal axis in order to increase flexibility at a number of positions along the length of the cavity. It also would have been obvious to one with ordinary skill in the art at the time of the invention to make the cannula of Vayser further out of a polymer material, as taught as known in the art by Gorek, in order to allow the retractor to be sterilizable, sufficiently rigid to retract tissue while still being bendable, since it has been held that selecting a material based on its suitability involves routine skill in the art. Gorek in Vayser in view of Gorek does not disclose the at least one fold line extending across the entire width of the cannula. However, Upsher teaches it was known to those with ordinary skill in the art at the time of the invention to utilize a fold line comprising a flexible thin walled link between adjacent parts in order to also allow a device to be shaped or flexed to permit it to assume any one of a number of different operative positions (C:8, L:25-38), wherein the thin walled link is an art recognized equivalent bending mechanism for surgical instruments. Therefore, it would’ve further been within the level of one with ordinary skill in the art at the time of the invention to further substitute the fold line of Gorek with the fold line of Upsher comprising the flexible thin walled link extending across the entire width of the cannula as an art-recognized alternative fold line for surgical positioning systems at the time of the invention, since it has been held that substitution of art-recognized equivalents involves routine skill in the art.  
Regarding claim 2, Vayser in view of Gorek teaches all of the limitations set forth in claim 1, wherein Vayser teaches making the outward bend angles away from the longitudinal axis of the cavity at an angle between 30 and 50 degrees (paragraph 0010). 
Regarding claim 3, Vayser in view of Gorek teaches all of the limitations set forth in claim 1, wherein Vayser further teaches the outward bend can be angled away from the longitudinal axis of the cavity at any suitable angle (paragraph 0026). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the flexible outward bend angled away from the longitudinal axis of the cavity include an angle of about 45 degrees, since it has been held that where the general conditions of a claim are known, determining the suitable or optimal working ranges involves routine skill in the art. 
Regarding claim 4, Vayser in view of Gorek teaches all of the limitations set forth in claim 1, wherein Vayser further comprises a slot (19) extending longitudinally from the proximal end towards the distal end (figure 1). 
Regarding claim 5, , Vayser in view of Gorek teaches all of the limitations set forth in claim 1, wherein the cannula comprises a polymeric material selected from the group consisting of polyacrylate, polycarbonate, polystyrene, glycol modified polyethylene terephthalate, and cellulose acetate butyrate (paragraph 0041).
Regarding claim 6-9, Vayser in view of Gorek teaches all of the limitations set forth in claim 1, wherein Vayser discloses that the retractor blade can be inserted into incisions 3 to 4 cm long and that the retractor is configured to be inserted therein (C:3, L:1-5). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the cannula have an outer diameter of 10-40mm, and subsequently the inner diameter about 15mm, since it has been held that wherein the general conditions of the claim are disclosed in the art (general size for retractor to fit in an incision), finding the optimum or workable ranges involves routine skill in the art. 
Regarding claim 10, Vayser in view of Gorek teaches all of the limitations set forth in claim 1, wherein Vayser further teaches that the retractor blade can have a length of 30-50mm, but that the retractor can adopt any suitable dimensions depending on the type of surgery anticipated. Gorek also further discloses it was known in the art for a retractor cannula to have a longitudinal length in a range of 100-400 mm (paragraph 0047). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the retractor cannula have a longitudinal length in a range of 100-400mm, since it has been held that wherein the general conditions of the claim are disclosed in the art (adopt any suitable dimensions depending on the type of surgery anticipated), finding the optimum or workable ranges involves routine skill in the art. 
Regarding claim 11, Vayser in view of Gorek teaches all of the limitations set forth in claim 1, wherein Gorek teaches the cannula comprises between 2 and 5 fold lines separated along the longitudinal length of the cannula (Figure 4).
Regarding claim 12, Vayser in view of Gorek teaches all of the limitations set forth in claim 11, wherein Vayser further teaches that the blade length and the inclination angle of the retractor blade may adopt any suitable angle (paragraph 0029). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the fold lines are separated along the longitudinal length of the cannula at a distance in the range of 5-20 mm, in order to create a desired drop angle between the blade axis and the retractor axis, since it has been held that finding the optimum or workable ranges of an invention involves routine skill in the art. 

Regarding claim 14, Vayser in view of Gorek teaches all of the limitations set forth in claim 13, further comprising an endoscope (15, illumination assembly) sized for insertion along said cannula for direct visualization of an operative site.
Regarding claim 16, Vayser et al (hereafter Vayser) discloses a cannula for a surgical procedure, comprising: an elongated semi-circular body comprising: a cavity (20)  extending along a longitudinal axis of the semi-circular body (12a, 12b), the cavity having an open distal end and an open proximate end (figure 2); an integrally formed outward bend (29) extending curvilinear from the cavity on the proximate end; a tunnel (19) formed on the semi-circular body on a side of the semi-circular body opposite the side of the semi-circular body forming the cavity extending along a longitudinal axis (figure 2); and, wherein the cannula can be bent to adjust the operable length of the cannula during a surgical procedure (paragraph 0026). Vayser does not disclose at least one fold line across the width of the cannula or the material it is made from, and a plunger (17) that may be attached to the cannula to aid in insertion of the cannula into a surgical cavity (figure 4).  However, Gorek teaches it was known in the art at the time of the invention to utilize fold lines across a width of a cannula, perpendicular to the longitudinal axis,  to create a living hinge in order to allow bending of a retractor (paragraph 0047) and making retractors out of polymer material (paragraph 0041) in order to allow it to be sterilizable, sufficiently rigid to provide retraction of tissue, and sufficiently bendable. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the transition bend of Vayser comprise the living hinges of Gorek comprising at least one fold line across a width of the cannula and perpendicular to the longitudinal axis in order to increase flexibility at a number of positions along the length of the cavity. It also would have been obvious to one with ordinary skill in the art at the time of the invention to make the cannula of Vayser further out of a polymer material, as taught as known in the art by Gorek, in order to allow the retractor to be sterilizable, sufficiently rigid to retract tissue while still being bendable, since it has been held that selecting a material based on its suitability involves routine skill in the art. Gorek in Vayser in view of Gorek does not disclose the at least one fold line extending across the entire width of the cannula. However, Upsher teaches it was known to those with ordinary skill in the art at the time of the invention to utilize a fold line comprising a flexible thin walled link between adjacent parts in order to also allow a device to be shaped or flexed to permit it to assume any one of a number of different operative positions (C:8, L:25-38), wherein the thin walled link is an art recognized equivalent bending mechanism for surgical instruments. Therefore, it would’ve further been within the level of one with ordinary skill in the art at the time of the invention to further substitute the fold line of Gorek with the fold line of Upsher comprising the flexible thin walled link extending across the entire width of the cannula as an art-recognized alternative fold line for surgical positioning systems at the time of the invention, since it has been held that substitution of art-recognized equivalents involves routine skill in the art.  
Allowable Subject Matter
Claims 15 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims have not been rejected over the body of prior art because although Gorek discloses all of the structural elements of claim 15, however, the prior art of record does not specifically teach the claimed device as disclosed in claim 1 (see rejection above) in the method including the combination of steps of attaching a plunger to a longitudinal bore of the claimed cannula, wherein the plunger is further withdrawn while permitting the cannula to remain in place at the operation site, and inserting an endoscope along the cavity of the cannula for direct visualization, since there is no teaching, suggestion, or motivation to produce the claimed invention in the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771